DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on 05/11/2021.  Claims 1-20 were pending.  Claims 19-20 were withdrawn.  Claims 1, 4, 9-13, 19 were amended.  
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, at the phrase “at least 50% water” is indefinite because it is unclear from the claim what the basis for the percentage (i.e. volume percent, weight percent, molecular weight, etc.) that applicants wish to claim.


Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1-3, 5-10, 12-18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ivanov et al. (US 2016/0201016 A1).
Regarding to claim 1, Ivanov discloses a cleaning composition for cleaning residue and contaminants, the cleaning composition comprising:

at least one addictive (paragraph 0062-0076);
at least one pH adjust agent (paragraph 0034-0042);
water (paragraph 0083);
and at least one alkyloxylamine compound or salts thereof (paragraph 0077-0082);
wherein the composition is an aqueous cleaning composition comprising at least 50% water 
	Regarding to claim 2, Ivanov discloses the complexing agent comprises a species selected from the group consisting of diethanoamine, methyl diethanolamine, triethanoamine (TEA), monoethanolamine (MEA) (paragraph 0050-0052).
	Regarding to claim 3, Ivanov discloses the cleaning composition comprises about 0.002 wt% to 10 wt%, or 0.002 wt% to 5 wt% or 0.002 wt% to 1 wt % of the complexing agent (paragraph 0053, read on applicant’s range “from about 0.1 wt% to about 10 wt%”)
	Regarding to claim 5, Ivanov discloses the cleaning composition comprises from about 0.2 wt% to 10 wt% of cleaning additive, or from 0.2 wt% to 8 wt% cleaning addictive (paragraph 0075, read on applicant’s range of 0.01 wt% to 10 wt% of the cleaning addictive).
	Regarding to claim 6, Ivanov discloses the pH adjusting agent comprises a species selected from the group consisting of ethyltrimethylammonium hydroxide (ETMAH), tetrapropylammonium hydroxide (TPAH), tetrabutylammonium hydroxide (TBAH), tributylamethylammonium hydroxide, tetrabutylammonium hydroxide (TBAH), diethyldimethylammonium hydroxide (DEDMAH), tetraethylammonium hydroxide (paragraph 0034).

	Regarding to claim 8, Ivanov discloses the cleaning composition comprising 50 wt% to 94 wt%, or 50 wt% to 89 wt% (paragraph 0083, read on applicant’s range of “at least about 80 wt% water”).
	Regarding to claims 9-10, Ivanov discloses the alkyloxyalmine compound comprises diethylhydroxylamine (paragraph 0077-0078; Note: diethylhydroxyalmine is aka N,N diethylhydroxylamine; See evidence via https://pubchem.ncbi.nlm.nih.gov/compound/N_N-Diethylhydroxylamine ).
	It is well known in the art that diethylhydroxylamine has the formula structure as shown below (See evidence via https://pubchem.ncbi.nlm.nih.gov/compound/N_N-Diethylhydroxylamine 


    PNG
    media_image2.png
    141
    253
    media_image2.png
    Greyscale
 
	Therefore, the examiner interprets that Ivanov teaching of diethylhydroxylamine read on applicant’s limitation “an alkyhydroxylamine compound having the formula

    PNG
    media_image3.png
    135
    207
    media_image3.png
    Greyscale

	Wherein R-1 and R2 may be the same as or different from one another and is straight-chain, cyclic or branched alkyl group.
	Regarding to claim 12, Ivanov discloses the cleaning composition comprises from 0.01 wt% to about 12 wt% or 0.01 wt% to 0.5 wt% or 0.5 wt% to 3 wt% of alkyloxylamine (paragraph 0078, within applicant’s range of 0.01 wt% to about 10 wt%).
	Regarding to claim 13, Ivanov discloses the cleaning composition comprises at least one species selected from the group consisting of diglycolamine (paragraph 0051), diethylenetriamine (paragraph 0050) and aminopropylmorpholine (paragraph 0112), ethylenediamine (paragraph 0051, 0089-0090, 0120; Ivanov’s claim 6).
	Regarding to claim 14, Ivanov discloses the cleaning composition further comprises at least one corrosion inhibitor, wherein the corrosion inhibitor comprises a species selected from the group consisting of triazole, aminotriazole (paragraph 0062-0065), glycine (paragraph 0050).
	Regarding to claim 15, Ivanov discloses the cleaning composition further comprise at least one reducing agent, wherein the reducing agent comprises a species selected from the group consisting of hydroxylamine (paragraph 0069, Ivanov’s claim 16
	Regarding to claim 16, Ivanov discloses the cleaning composition is substantially
devoid of fluorine-containing source, abrasive material and tetramethylammonium hydroxide

	Regarding to claim 17, Ivanov discloses the cleaning composition has a pH in a range of 10 to 14 (paragraph 0034).
	Regarding to claim 18, Ivanov discloses the cleaning composition further comprises
residue and contaminants, wherein the residue comprises post etch residue, post-ash residue
(paragraph 0104-0109, 0113-0117).
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ivanov et al. (US 2016/0201016 A1) as applied to claims 1-3, 5-10, 12-18 above Takahashi (US 2015/0159124 A1).
	Claim 4 fails to disclose wherein the cleaning additive comprises a species selected from the group consisting of 2-pyrrolidinone, 1-(2-hydroxyethyl)-2-pyrrolidinone (HEP), glycerol, 1,4-butanediol, tetramethylene sulfone (sulfolane), dimethyl sulfone, ethylene glycol, propylene glycol, dipropylene glycol, tetraglyme, diglyme, methyl isobutyl ketone, methyl ethyl ketone, acetone, isopropanol, octanol, ethanol, butanol, methanol, isophorone, diethylene glycol 
methyl-2-pentanone, acetone, butanone, 2-methyl-2-butanone, 3,3-dimethyl-2-butanone, 4-
hydroxy-2-butanone, cyclopentanone, 2-pentanone, 3-pentanone, 1-phenylethanone,
acetophenone, benzophenone, 2-hexanone, 3-hexanone, 2-heptanone, 3-heptanone, 4-heptanone, 2,6-dimethyl-4-heptanone, 2-octanone, 3-octanone, 4-octanone, dicyclohexyl ketone, 2,6- dimethylcyclohexanone, 2-acetylcyclohexanone, 2,4-pentanedione, menthone, dimethylsulfoxide (DMSO), dimethylformamide (DMF), N-methyl pyrrolidone, N-ethyl pyrrolidone, hydroxypropylcellulose, hydroxyethylcellulose, carboxymethylcellulose, sodium
carboxymethylcellulose (NaCMC), sodium dodecylsulfate (SDS);  polyvinylpyrrolidone (PVP), polyaminoacids, polyamidohydroxyurethanes, polylactones, polyacrylamide, Xanthan gum, chitosan, polyethylene oxide, polyvinyl alcohol, polyvinyl acetate, polyacrylic acid, 
methacrylate), and combinations thereof.  Regarding to claim 4, Takahashi discloses the cleaning addictive comprises a species selected from the group consisting of 1, 4 butanediol, glycol ether, propylene glycol, dipropylene glycol, ethylene glycol monobutyl ether, acetone (paragraph 0082-0091).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ivanov in view Takahashi by using cleaning addictive comprises a species selected from the group consisting of 1, 4 butanediol, glycol ether, propylene glycol, dipropylene glycol, ethylene glycol monobutyl ether, acetone because these compound acts as a water-soluble solvent and will enhance the cleaning process.

10.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ivanov et al. (US 2016/0201016 A1) as applied to claims 1-3, 5-10, 12-18  above, and Kehrloesser et al. (US 2019/0218414 A1)
Regarding to claim 11, Ivanov fail to disclose the alkyloxylamine compound comprises an aminoxyl compound having the formula:

    PNG
    media_image4.png
    1
    1
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    144
    178
    media_image5.png
    Greyscale

Wherein R1 and R2 may be the same as or different from one another and is straight-chain, cyclic, or branched alkyl.
4-hydroxy-TEMPO (also known as 4-hydroxy-2,2,6,6 tetramethyl-piperidinyloxy, free radical) (See paragraph 0329).  It is well known is the art that 4-hydroxyl-TEMPO has the formula: 

    PNG
    media_image6.png
    190
    262
    media_image6.png
    Greyscale

(See evidence via https://web.archive.org/web/20160731231111/https://en.wikipedia.org/wiki/4-Hydroxy-TEMPO ).
Therefore, the teaching of 4-hydroxy-TEMPO read on applicant’s limitation oxylamine compound comprises an aminoxyl compound having the formula:

    PNG
    media_image4.png
    1
    1
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    144
    178
    media_image5.png
    Greyscale

Wherein R1 and R2 may be the same as or different from one another and is a cyclic, or branched alkyl.


    PNG
    media_image4.png
    1
    1
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    144
    178
    media_image5.png
    Greyscale

wherein R1 and R2 may be the same as or different from one another and is a straight chain, cyclic, or branched alkyl because equivalent and substitution of one for the other would produce an expected result.
Response to Arguments
11.	Applicant’s arguments with respect to claim(s) 05/11/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469.  The examiner can normally be reached on Monday-Thursday; every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713